Citation Nr: 1822215	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire which among other things denied service connection for sleep apnea.

In November 2013, the Veteran filed his notice of disagreement, was issued a statement of the case in July 2014, and in August 2014 perfected his appeal to the Board.

The Veteran was scheduled to appear at a Travel Board Hearing before a Veterans Law Judge on November 17, 2017.  However, the Veteran failed to appear without good cause shown, therefore the Board considers the hearing request withdrawn.  38 C.F.R. § 20.704(d) (2017).

The Veteran's complete service treatment records are unavailable, as established in a May 2013 memorandum.  Therefore, there is a heightened obligation to assist the Veteran  in the development of his case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410   (2006); McLendon, 20 Vet. App. at 83.

The Veteran contends that he has had sleep deprivation issues and sleep apnea since leaving service.  As previously discussed, his service treatment records are incomplete, but contain an October 2003 health assessment upon separation from service that indicated the Veteran was in good health upon discharge.

A March 2014 statement from the Veteran's treating physician noted that the Veteran has a diagnosis of mild obstructive sleep apnea, thus competent evidence of a current disability has been demonstrated and the Veteran's lay statement of having suffered from sleep apnea since service provides competent evidence that his sleep apnea may be associated with service.  As there is insufficient evidence to make a decision on the claim, the VA's duty to obtain an examination is triggered.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159.  An examination is needed to obtain a medical opinion as to the nature and etiology of the Veteran's current sleep apnea.

Additionally, the Veteran is currently service connected for posttraumatic stress disorder (PTSD).  Although the Veteran has not contended that his sleep apnea was caused or aggravated by his service connected PTSD, when determining service connection, all theories of entitlement reasonably raised by the evidence of record must be considered.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  As there is a heightened obligation to assist the Veteran in the development of his case due to a lack of complete service treatment records, a theory of entitlement of secondary service connection for sleep apnea due to PTSD will be considered.  Therefore, upon remand, an opinion is necessary to determine whether the Veteran's sleep apnea was caused or aggravated by his service connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate VA physician.  The physician must review the claims file in conjunction with the examination.

The examiner must provide an opinion with respect to: 

a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea is related to or had its onset during his military service.

b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea was either (i) caused or (ii) aggravated by the Veteran's service connected PTSD. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the claim on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

